Exhibit 10.15

STERLING JEWELERS INC.

375 Ghent Road

Akron, Ohio 44333

September 1, 2006

Mr. William Montalto

Sterling Jewelers Inc.

375 Ghent Road

Akron, Ohio 44333

Dear Bill:

Reference is made to your Amended and Restated Employment Agreement with
Sterling Jewelers Inc. dated as of August 9, 2004 (as amended January 25, 2006,
the “Employment Agreement”). Any capitalized term not defined herein shall have
the meaning set forth in the Employment Agreement.

In accordance with Section 3(a) of the Employment Agreement, for the performance
period commencing January 29, 2006 and thereafter, Section 3(a)(iii) of the
Employment Agreement shall be amended so that the long term incentive bonus
opportunity of “up to 45%” shall be deleted and replaced with “up to 70%”.

Further, a new Section 14 shall be added as follows, and the existing
Sections 14 and 15 shall be renumbered accordingly:

14. “Compliance with Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Execution
Date. Notwithstanding any provision of the Agreement to the contrary, (i) if at
the time of the Executive’s termination of employment with the Company the
Executive is a “specified employee” as defined in Section 409A Code and related
Department of Treasury guidance and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company may defer the commencement of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until the date that is
six months following the Executive’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the



--------------------------------------------------------------------------------

Code) and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, the Company may (a) adopt such amendments to
the Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Agreement and/or (b) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance. The
Company shall consult with the Executive in good faith regarding the
implementation of this Section14; provided that neither the Company nor any of
its employees or representatives shall have any liability to the Executive with
respect thereto.

Except as modified by this letter, the Employment Agreement shall remain in full
force and effect in accordance with its terms.

If you agree to the foregoing, please countersign the enclosed counterpart of
this letter in the appropriate space below and return the signed copy to the
undersigned.

 

STERLING JEWELERS INC. By:   /s/ Mark S. Light Name:   Mark S. Light Title:  
President and CEO

 

Accepted and agreed as of the first date written above. /s/ William Montalto
William Montalto

 

2